DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
	Claims 27-29 have been added. 
Claims 1, 4-7, 10-13, and 16-29 remain pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Although Applicant’s amendments to claims 1, 7 and 13 obviate the previous rejection of claims 1, 4-7, 10-13, and 16-26 under 35 U.S.C. 112(a), claims 1, 4-7, 10-13, and 16-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, for the following reason:

2.	Claims 1, 7 and 13 have been amended to recite, “a cached static web page address” and newly added claim 27 recites, “the web page address is stored in a cache of the browser”. During the interview on 10/06/2021, it was noted that the specification does not explicitly disclose “a cached static web page address”, as claimed. In Applicant’s remarks, it is submitted that support for the cached static web page address can be found in paragraph [0022] which discusses the cached static HTML page. Cited paragraph [0022] recites, “The automatic data-binding system (ADBS) configured in, for example, local server 40, enables the static HTML page to be locale-independent, and therefore cacheable”. It is submitted that stating a static HTML page is cacheable is not equivalent to “a cached static web page address”. Paragraph [0006], noted during the interview, recites, “base web pages are cacheable in a locale-independent manner at the user terminals. Therefore, a base web page will load much faster in a user’s the address of the web page is stored in a cache. It is therefore maintained that no support is found in the specification for a cached static web page address being stored in a cache.
Claims 4-6, 10-12, 16-26, 28 and 29 are rejected in view of their respective dependencies from claims 1, 7, and 13.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Although Applicant’s amendments to claims 1, 7 and 13 filed on 09/20/2021 obviate the previously raised rejection of claims 1, 4-7, 10-13, and 16-26 under 35 U.S.C. 112(b), claims 1, 4-7, 10-13 and 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reason:

3.	Claims 1, 7 and 13 have been amended to recite, “a cached static web page address” and claim 27 recites, “the web page address is stored in a cache of the 
	For purposes of examination, it is interpreted that the web page is stored in the cache.
	Claims 4-6, 10-12, 16-26, 28 and 29 are rejected in view of their respective dependencies from claims 1, 7, and 13.


Response to Arguments

4.	Applicant's assertion that the amendments to the claims put the claims in condition for allowance have been fully considered but they are not persuasive. Specifically, Applicant refers to the limitations discussed during the interview on 10/06/2021.
	With regards to independent claims 1, 7 and 13 reciting a “cached static web page address”, as noted above these limitation are interpreted as caching of the static web page. The Kazerani reference unambiguously teaches that an unmodified parent page, corresponding to the claimed static web page, is cached. Kazerani additionally teaches that this parent page is identified by a URL, equivalent to a web page address, and that, similarly to the claimed cached static web page, different dynamic tags are 
	Claim 27 further specifies that the web page address is stored in a cache of the browser. It is the newly applied Donaldson reference which is relied upon for teaching a static portion of a web page stored on a cache of a browser. Similarly, Donaldson is relied upon for teaching that binding of modified data to the static web page core is in the browser, as recited in claim 29. Therefore Applicant’s arguments asserting that these newly added claims are patentable over the previously cited prior art are moot.
	Lastly, regarding claim 28 and the limitation for “an internal web page”, Applicant did not include any claim language specifying what is intended by an internal web page as it is described in paragraph [0020] of the specification (information about the company hosting the satellite communication network, customer service information, information pertaining to the IDU, etc.). Applying the broadest reasonable interpretation to “an internal web page”, it is submitted that the Web site publishers of Lakritz serving their web page content through a single point of entry using the Visitor module, all within the same communication network, is within the scope of “an internal web page related to the communication network”. Applicant is urged to specify what is intended by “internal” in order to distinguish this limitation from the prior art.
	The rejections are therefore maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 4-7, 10-13, 16-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lakritz (US 6,623,529) in view of Jakatdar et al. (US 9,197,696) in view of Compain et al. (US 2014/0181634) and in further view of Kazerani et al (US 2015/0178299).

Regarding claim 1, Lakritz teaches a terminal for use with a communication network, the terminal comprising: 
a server disposed at the terminal (The invention is scalable to provide multilingual presentation and management functions across multiple servers in a distributed environment, column 14 lines 37-43), and configured to bind web page core data received from the communication network (A template contains placeholders for country and language-specific information that has been removed from a document, column 6 lines 58-64) with locale data local to the server disposed at the terminal to create web page data (When a visitor enters the site, the requested document is automatically served in the visitor’s language and for the visitor’s country by filling in a document template from the master site with the correct language and country content from one or more databases, column 5 lines 14-18), and the server being further configured to bind different locale data local to the server disposed at the terminal with the web page core data to create modified web page data (First, remove as much country and language-specific information as possible from a document. Then, replace this information with appropriate WebPlexer tags and commands, column 26 lines 26-29), and 
a memory local to the server disposed at the terminal, the memory pre-storing a database including the locale data and the different locale data prior to deployment (The actual language content is placed in a language and country database and/or file system 403 where it is easily managed and maintained, column 5 lines 11-14; A TermDB is an HTML representation of a multilingual glossary, column 27 lines 23-24), 
the server being configured to retrieve the locale data and the different locale data from the database stored in the memory local to the server disposed at the terminal (When WebPlexer accesses the TermDB, it first finds the word ‘hello’ by looking in row 1 (the primary language now) of the TermDB and finding the column that contains the desired term. Then it retrieves the term from the row of the table corresponding to the current language (row 2, in the case of French) in the column it identified as containing the desired item, column 27 lines 50-53), 
the server being further configured to provide the web page data to a browser of a user device using the web page (Once the language has been determined, WebPlexer redirects the browser to the directory for that language, column 20 lines 42-45), receive a request for changing a language of the web page data to a locale-specific language via the browser (If the user is currently looking at an English document, clicking on the word ‘French’ will cause the browser to send WebPlexer a request, column 21 lines 48-50; The language command changes the current language to <new_language>, column 33 lines 30-31), and provide the modified web page data to the browser in response to the request for changing the language of the web page data to the locale-specific language (WebPlexer will return the browser to the original document in the new language, in this case, French, column 21 lines 57-59).  

Jakatdar teaches locale data pertaining to a location in which a server is disposed (a user may bring a portable device 160 into a store where a local server 150 is deployed. The portable device 160 may automatically (or at the request of the user) download specific items of media content 114 of interest while the user is shopping at the store, column 7 lines 53-57; The content packages may be generated based on any of a variety of considerations, such as release dates, preference data, ratings, geographic area, genre, promoting entity preferences, requests from specific customers at a location to which the content package is to be sent, column 12 lines 39-43), and
a memory being located in the same physical device as the server (Local servers 150 further comprise one or more local storage devices 152, column 6 lines 27-31; media content items and metadata from the content packages are stored on one or more storage devices at each local content server, column 13 lines 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store geographically relevant content on servers in the system/method of Lakritz as suggested by Jakatdar based on where the server will be physically deployed. One would be motivated to combine these teachings in order for the server to more quickly and efficiently access the most likely relevant content.
However, Lakritz-Jakatdar do not explicitly disclose providing the modified web page data without refreshing the web page and without interrupting another function currently being executed in the web page core data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable replacement of webpage content without requiring the entire webpage to be refreshed in the system/method of Lakritz-Jakatdar as suggested by Compain in order to not disrupt other content a user might currently be 
However, Lakritz-Jakatdar-Compain do not explicitly disclose the web page having a cached static web page address.
Kazerani teaches a web page having a cached static web page address (The CDN caching server 510 caches an unmodified parent page 540 for the requested CDN-customer content, [0053]; a URL identifying the parent page, [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize caching templates in the system/method of Lakritz-Jakatdar-Compain as suggested by Kazerani in order to enable quick retrieval and customization of the templates for subsequent requests. One would be motivated to combine these teachings to efficiently use system resources by reducing the amount of redundant content transfers over a communication network.

Regarding claim 4, Lakritz teaches the terminal according to claim 1, further comprising providing the web page core data to the server (When this document is processed, WebPlexer will first determine the current language and replace the string “Welcome to the ABC Travel Site” with its translation out of the TermDB, column 39 lines 1-18).
	However, Lakritz-Jakatdar-Compain do not explicitly disclose a transceiver, configured to receive the web page core data from the communication network.
	Kazerani teaches a transceiver, configured to receive web page core data from a communication network and provide the web page core data to a server (When the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize retrieval of a parent page in a CDN in the system/method of Lakritz-Jakatdar-Compain as suggested by Kazerani given the prevalence of website distribution in content delivery networks. One would be motivated to combine these teachings because in order for a server to optimize a template page with geographically specific tags, the template page must first be retrieved.

Regarding claim 5, Lakritz teaches the terminal according to claim 1, wherein 
the server is further configured to store the web page data in a cache upon receiving an initial request for the web page (Recently accessed localized content is placed into a Cache 206, column 4 lines 9-10), and to retrieve the web page data from the cache upon receiving a subsequent request for the web page (The content is placed in the Cache 206 so that if a similar request comes in for a document in the language and for that country, then the cached version will be pushed out to the browser 201, column 4 lines 10-14).
However, Lakritz-Jakatdar-Compain do not explicitly disclose storing the web page core data in the cache.  
Kazerani teaches a server configured to store web page core data in a cache upon receiving an initial request for a web page (The CDN caching server 510 caches an unmodified parent page 540 for the requested CDN-customer content, [0053]), and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize caching templates in the system/method of Lakritz-Jakatdar-Compain as suggested by Kazerani in order to enable quick retrieval and customization of the templates for subsequent requests. One would be motivated to combine these teachings to efficiently use system resources by reducing the amount of redundant content transfers over a communication network.

Regarding claim 6, Lakritz teaches the terminal according to claim 1, wherein 
the server is configured to bind the different locale data with the web page core data by replacing the locale data with the different locale data to create the modified web page data while the web page core data is generating an active web page (WebPlexer will return the browser to the original document in the new language, in this case, French, column 21 lines 57-59; When the HTML output of such a CGI script is presented to the browser, WebPlexer will fill in the template dynamically with current language and country information, column 42 lines 20-22).  

Regarding claim 7, Lakritz teaches a method for modifying a web page, comprising: 
controlling a server, which is disposed at a terminal for use with a communication network (The invention is scalable to provide multilingual presentation and management functions across multiple servers in a distributed environment, column 14 lines 37-43), 
controlling the server to bind different locale data local to the server disposed at the terminal with the web page core data to create modified web page data (First, remove as much country and language-specific information as possible from a document. Then, replace this information with appropriate WebPlexer tags and commands, column 26 lines 26-29); 
pre-storing a database including the locale data and the different locale data in a memory that is local to the server disposed at the terminal prior to deployment (The actual language content is placed in a language and country database and/or file system 403 where it is easily managed and maintained, column 5 lines 11-14; A TermDB is an HTML representation of a multilingual glossary, column 27 lines 23-24), the locale data and the different locale data associated with the web page having cached content (The actual language content is placed in a language and country database and/or file system 403 where it is easily managed and maintained, column 5 lines 11-14; Recently accessed localized content is placed into a Cache, column 4 lines 8-10); 

controlling the server to provide the web page data to a browser of a user device using the web page (Once the language has been determined, WebPlexer redirects the browser to the directory for that language, column 20 lines 42-45), receive a request for changing a language of the web page data to a locale-specific language via the browser (If the user is currently looking at an English document, clicking on the word ‘French’ will cause the browser to send WebPlexer a request, column 21 lines 48-50; The language command changes the current language to <new_language>, column 33 lines 30-31), and provide the modified web page data to the browser in response to the request for changing the language of the web page data to the locale-specific language (WebPlexer will return the browser to the original document in the new language, in this case, French, column 21 lines 57-59).
However, Lakritz does not explicitly disclose the locale data pertaining to a location in which the server is disposed, or the memory being located in the same physical device as the server.
  Jakatdar teaches locale data pertaining to a location in which a server is disposed (a user may bring a portable device 160 into a store where a local server 150 
a memory being located in the same physical device as the server (Local servers 150 further comprise one or more local storage devices 152, column 6 lines 27-31; media content items and metadata from the content packages are stored on one or more storage devices at each local content server, column 13 lines 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store geographically relevant content on servers in the system/method of Lakritz as suggested by Jakatdar based on where the server will be physically deployed. One would be motivated to combine these teachings in order for the server to more quickly and efficiently access the most likely relevant content.
However, Lakritz-Jakatdar do not explicitly disclose providing the modified web page data without refreshing the web page and without interrupting another function currently being executed in the web page core data.
Compain teaches providing modified web page data to a browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website, [0025]) without refreshing a web page and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable replacement of webpage content without requiring the entire webpage to be refreshed in the system/method of Lakritz-Jakatdar as suggested by Compain in order to not disrupt other content a user might currently be interacting with. One would be motivated to combine these teachings because it would provide a more seamless, customized and desirable user experience to the user accessing the webpage.
However, Lakritz-Jakatdar-Compain do not explicitly disclose the web page having a cached static web page address.

locale data and different local data associated with the web page having the cached static web page address (various code snippets to different elements of CDN-customer content specified in a parent page, [0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize caching templates in the system/method of Lakritz-Jakatdar-Compain as suggested by Kazerani in order to enable quick retrieval and customization of the templates for subsequent requests. One would be motivated to combine these teachings to efficiently use system resources by reducing the amount of redundant content transfers over a communication network.

Regarding claim 10, Lakritz teaches the method according to claim 7, further comprising 
providing the web page core data to the server (When this document is processed, WebPlexer will first determine the current language and replace the string “Welcome to the ABC Travel Site” with its translation out of the TermDB, column 39 lines 1-18).
However, Lakritz-Jakatdar-Compain do not explicitly disclose receiving the web page core data at the terminal from the communication network.
Kazerani teaches receiving web page core data at a terminal from a communication network; and

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize retrieval of a parent page in a CDN in the system/method of Lakritz-Jakatdar-Compain as suggested by Kazerani given the prevalence of website distribution in content delivery networks. One would be motivated to combine these teachings because in order for a server to optimize a template page with geographically specific tags, the template page must first be retrieved.

Regarding claim 11, Lakritz teaches the method according to claim 7, further comprising 
	controlling the server to store the web page data in a cache upon receiving an initial request for the web page represented by the web page data (Recently accessed localized content is placed into a Cache 206, column 4 lines 9-10); and 
controlling the server to retrieve the web page data from the cache upon receiving a subsequent request for the web page (The content is placed in the Cache 206 so that if a similar request comes in for a document in the language and for that country, then the cached version will be pushed out to the browser 201, column 4 lines 10-14).
However Lakritz-Jakatdar-Compain do not explicitly disclose storing the web page core data in the cache.  

controlling the server to retrieve the web page core data from the cache upon receiving a subsequent request for the web page (The parent page can be retrieved from the CDN caching server cache, [0046]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize caching templates in the system/method of Lakritz-Jakatdar-Compain as suggested by Kazerani in order to enable quick retrieval and customization of the templates for subsequent requests. One would be motivated to combine these teachings to efficiently use system resources by reducing the amount of redundant content transfers over a communication network.

Regarding claim 12, Lakritz teaches the method according to claim 7, wherein 
the controlling the server to bind the different locale data with the web page core data includes replacing the locale data with the different locale data to create the modified web page data while the web page core data is generating an active web page (WebPlexer will return the browser to the original document in the new language, in this case, French, column 21 lines 57-59; When the HTML output of such a CGI script is presented to the browser, WebPlexer will fill in the template dynamically with current language and country information, column 42 lines 20-22).  


bind web page core data representing a web page (A template contains placeholders for country and language-specific information that has been removed from a document, column 6 lines 58-64) with locale data local to the server disposed at the terminal to create web page data (When a visitor enters the site, the requested document is automatically served in the visitor’s language and for the visitor’s country by filling in a document template from the master site with the correct language and country content from one or more databases, column 5 lines 14-18); 
bind different locale data local to the server disposed at the terminal with the web page core data to create modified web page data (First, remove as much country and language-specific information as possible from a document. Then, replace this information with appropriate WebPlexer tags and commands, column 26 lines 26-29); and 
retrieve the locale data and the different locale data from a database stored in a memory that is local to the server disposed at the terminal (When WebPlexer accesses the TermDB, it first finds the word ‘hello’ by looking in row 1 (the primary language now) of the TermDB and finding the column that contains the desired term. Then it retrieves the term from the row of the table corresponding to the current language (row 2, in the 
the non-transitory computer readable medium of instructions further controlling a controller at the terminal to pre-store the database including the locale data and the different locale data in the memory that is local to the server disposed at the terminal prior to deployment (The actual language content is placed in a language and country database and/or file system 403 where it is easily managed and maintained, column 5 lines 11-14; A TermDB is an HTML representation of a multilingual glossary, column 27 lines 23-24), the locale data and the different locale data associated with the web page having cached content (The actual language content is placed in a language and country database and/or file system 403 where it is easily managed and maintained, column 5 lines 11-14; Recently accessed localized content is placed into a Cache, column 4 lines 8-10), and Page 4 of 10Appl. No. 15/365,431 Amendment dated June 2, 2020Reply to Office Action of March 4, 2020
the non-transitory computer readable medium of instructions further controlling the server to provide the web page data to a browser of a user device using the web page (Once the language has been determined, WebPlexer redirects the browser to the directory for that language, column 20 lines 42-45), receive a request for changing a language of the web page data to a locale-specific language via the browser (If the user is currently looking at an English document, clicking on the word ‘French’ will cause the browser to send WebPlexer a request, column 21 lines 48-50; The language command changes the current language to <new_language>, column 33 lines 30-31), and provide the modified web page data to the browser in response to the request for changing the language of the web page data to the locale-specific language (WebPlexer will return 
However, Lakritz does not explicitly disclose the locale data pertaining to a location in which the server is disposed, or the memory being located in the same physical device as the server.
Jakatdar teaches locale data pertaining to a location in which a server is disposed (a user may bring a portable device 160 into a store where a local server 150 is deployed. The portable device 160 may automatically (or at the request of the user) download specific items of media content 114 of interest while the user is shopping at the store, column 7 lines 53-57; The content packages may be generated based on any of a variety of considerations, such as release dates, preference data, ratings, geographic area, genre, promoting entity preferences, requests from specific customers at a location to which the content package is to be sent, column 12 lines 39-43), and
a memory being located in the same physical device as the server (Local servers 150 further comprise one or more local storage devices 152, column 6 lines 27-31; media content items and metadata from the content packages are stored on one or more storage devices at each local content server, column 13 lines 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store geographically relevant content on servers in the system/method of Lakritz as suggested by Jakatdar based on where the server will be physically deployed. One would be motivated to combine these teachings in order for the server to more quickly and efficiently access the most likely relevant content.

Compain teaches providing modified web page data to a browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website, [0025]) without refreshing a web page and without interrupting another function currently being executed in web page core data (a suitable replacement content item is determined, which replacement in turn will be transmitted to the browser application communicating on the client device 210 and be used to replace an appropriate one of the content items currently presented in Spaces A-E. Ideally, this replacement operation is facilitated using a dynamic webpage technology such as Ajax or iFrames so that replacement of the content item in question may be performed independently and separately from (e.g., without having to refresh or change) the other content on the presentation page 205, [0040]; the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items. Where the presentation page is dynamic (e.g., a dynamic webpage), technologies such as Ajax or iFrames can be used to replace each content item independently and selectively, and without refreshing, changing or otherwise disrupting other content on the presentation page, [0068]).

However, Lakritz-Jakatdar-Compain do not explicitly disclose the web page having a cached static web page address.
Kazerani teaches a web page having a cached static web page address (The CDN caching server 510 caches an unmodified parent page 540 for the requested CDN-customer content, [0053]; a URL identifying the parent page, [0045]); and
locale data and different local data associated with the web page having the cached static web page address (various code snippets to different elements of CDN-customer content specified in a parent page, [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize caching templates in the system/method of Lakritz-Jakatdar-Compain as suggested by Kazerani in order to enable quick retrieval and customization of the templates for subsequent requests. One would be motivated to combine these teachings to efficiently use system resources by reducing the amount of redundant content transfers over a communication network.


	However, Lakritz-Jakatdar-Compain do not explicitly disclose a receiver at the terminal to receive the web page core data from the communication network.
	Kazerani teaches a receiver at a terminal to receive web page core data from the communication network, and provide the web page core data to the server (When the parent page is not present in the CDN caching server cache, the process retrieves the parent page from the CDN customer origin server, or from another CDN caching server that stores the parent page, [0046]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize retrieval of a parent page in a CDN in the system/method of Lakritz-Jakatdar-Compain as suggested by Kazerani given the prevalence of website distribution in content delivery networks. One would be motivated to combine these teachings because in order for a server to optimize a template page with geographically specific tags, the template page must first be retrieved.

Regarding claim 17, Lakritz teaches the non-transitory computer readable medium of instructions according to claim 13, which further controls the server to store the web page data in a cache upon receiving an initial request for the web page represented by the web page data (Recently accessed localized content is placed into a Cache 206, 
However, Lakritz-Jakatdar-Compain do not explicitly disclose storing the web page core data in the cache.
Kazerani teaches a server to store web page core data in a cache upon receiving an initial request for a web page represented by the web page core data (The CDN caching server 510 caches an unmodified parent page 540 for the requested CDN-customer content, [0053]), and further controls the server to retrieve the web page core data from the cache upon receiving a subsequent request for the web page (The parent page can be retrieved from the CDN caching server cache, [0046]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize caching templates in the system/method of Lakritz-Jakatdar-Compain as suggested by Kazerani in order to enable quick retrieval and customization of the templates for subsequent requests. One would be motivated to combine these teachings to efficiently use system resources by reducing the amount of redundant content transfers over a communication network.

Regarding claim 18, Lakritz teaches the non-transitory computer readable medium of instructions according to claim 13, which further controls the server to bind the different locale data with the web page core data by replacing the locale data with the different 

Regarding claim 19, Lakritz-Jakatdar do not explicitly disclose the terminal according to claim 1, wherein the server provides the modified web page data to the browser without interrupting any functionality of the web page core data.  
	Compain teaches wherein a server provides the modified web page data (the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items, [0068]) to the browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website, [0025]) without interrupting any functionality of the web page core data (Where the presentation page is dynamic (e.g., a dynamic webpage), technologies such as Ajax or iFrames can be used to replace each content item independently and selectively, and without refreshing, changing or otherwise disrupting other content on the presentation page, [0068]).  


Regarding claim 20, Lakritz-Jakatdar do not explicitly disclose the terminal according to claim 1, wherein the server provides the modified web page data to the browser without refreshing the web page core data.  
Compain teaches wherein a server provides the modified web page data (the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items, [0068]) to the browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website, [0025]) without refreshing the web page core data (Where the presentation page is dynamic (e.g., a dynamic webpage), technologies such as Ajax or iFrames can be used to replace each content item independently and selectively, and without refreshing, changing or otherwise disrupting other content on the presentation page, [0068]).  


Regarding claim 21, Lakritz-Jakatdar do not explicitly disclose the method according to claim 7, wherein controlling the server to provide the modified web page data to the browser includes providing the modified web page data without interrupting any functionality of the web page core data.  
	Compain teaches wherein controlling a server to provide the modified web page data (the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items, [0068]) to the browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website, [0025]) includes providing the modified web page data without interrupting any functionality of the web page core data (Where the presentation page is dynamic (e.g., a dynamic webpage), technologies such as Ajax or iFrames can be used 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable replacement of webpage content without requiring the entire webpage to be refreshed in the system/method of Lakritz-Jakatdar as suggested by Compain in order to not disrupt other content a user might currently be interacting with. One would be motivated to combine these teachings because it would provide a more seamless, customized and desirable user experience to the user accessing the webpage.

Regarding claim 22, Lakritz-Jakatdar do not explicitly disclose the method according to claim 7, wherein controlling the server to provide the modified web page data to the browser includes providing the modified web page data without refreshing the web page core data.  
	Compain teaches wherein controlling a server to provide the modified web page data (the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items, [0068]) to the browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website, [0025]) includes providing the modified web page data without refreshing the web page core data (Where the presentation page is dynamic (e.g., a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable replacement of webpage content without requiring the entire webpage to be refreshed in the system/method of Lakritz-Jakatdar as suggested by Compain in order to not disrupt other content a user might currently be interacting with. One would be motivated to combine these teachings because it would provide a more seamless, customized and desirable user experience to the user accessing the webpage.

Regarding claim 23, Lakritz-Jakatdar do not explicitly disclose the non-transitory computer readable medium of instructions according to claim 13, wherein the non-transitory computer readable medium of instructions provides the modified web page data to the browser without interrupting any functionality of the web page core data.  
	Compain teaches wherein a non-transitory computer readable medium of instructions provides the modified web page data (the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items, [0068]) to the browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website, [0025]) without 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable replacement of webpage content without requiring the entire webpage to be refreshed in the system/method of Lakritz-Jakatdar as suggested by Compain in order to not disrupt other content a user might currently be interacting with. One would be motivated to combine these teachings because it would provide a more seamless, customized and desirable user experience to the user accessing the webpage.

Regarding claim 24, Lakritz-Jakatdar do not explicitly disclose the non-transitory computer readable medium of instructions according to claim 13, wherein the non-transitory computer readable medium of instructions provides the modified web page data to the browser without refreshing the web page core data.
	Compain teaches wherein a non-transitory computer readable medium of instructions provides the modified web page data (the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items, [0068]) to the browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable replacement of webpage content without requiring the entire webpage to be refreshed in the system/method of Lakritz-Jakatdar as suggested by Compain in order to not disrupt other content a user might currently be interacting with. One would be motivated to combine these teachings because it would provide a more seamless, customized and desirable user experience to the user accessing the webpage.

Regarding claim 25, Lakritz teaches the terminal according to claim 1, wherein 
the server is configured to retrieve the different locale data from the memory to provide the modified web page data to the browser (The actual language content is placed in a language and country database and/or file system 403 where it is easily managed and maintained, column 5 lines 11-14; Translation memory systems provide a database of source/target translation pairs for a particular document, column 12 lines 42-46) in response to the request for changing the language of the web page data to the locale-specific language (the browser sending a request to WebPlexer of the form: http://www.lai.com/joe/xxxx/WPCommand?language=yyyy where is the current 

Regarding claim 26, Lakritz teaches the method according to claim 7, including 
	controlling the server to retrieve the different locale data from the memory to provide the modified web page data to the browser (The actual language content is placed in a language and country database and/or file system 403 where it is easily managed and maintained, column 5 lines 11-14; Translation memory systems provide a database of source/target translation pairs for a particular document, column 12 lines 42-46) in response to the request for changing the language of the web page data to the locale-specific language (the browser sending a request to WebPlexer of the form: http://www.lai.com/joe/xxxx/WPCommand?language=yyyy where is the current language (plus country) directory and yyyy is the desired language to switch to, column 21 lines 22-41).

Regarding claim 28, Lakritz teaches the terminal according to claim 1, wherein the locale data and the different locale data pertain to an internal web page related to the communication network (Web site publishers can server all their multilingual content through a single point of entry using the Visitor module, column 64-66).  


6.	Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lakritz-Jakatdar-Compain-Kazerani in view of Donaldson (US 9,503,499).

Regarding claim 27, Lakritz-Jakatdar-Compain-Kazerani do not explicitly disclose the terminal according to claim 1, wherein the web page address is stored in a cache of the browser.  
	Donaldson teaches wherein a web page address is stored in a cache of a browser (The browser cache may locally store a copy of resources (e.g., web pages and web page objects) that were previously requested by the browser, column 2 lines 36-39; web browser 312 can store or cache a copy of a web page 322 in an internal local data store 318 in user device 310, column 5 lines 26-28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a browser cache in the system/method of Lakritz-Jakatdar-Compain-Kazerani as suggested by Donaldson in order to eliminate or reduce perceived network latency in the retrieval and display of web pages. One would be motivated to combine these teachings in order to improve page load time when a user requests a particular web page.

Regarding claim 29, Lakritz teaches the terminal according to claim 1, wherein the modified web page data is binded to the web page core data (First, remove as much country and language-specific information as possible from a document. Then, replace this information with appropriate WebPlexer tags and commands, column 26 lines 26-29) in response to the request for changing the language to the locale-specific language (If the user is currently looking at an English document, clicking on the word ‘French’ will 
	However, Lakritz-Jakatdar-Compain-Kazerani do not explicitly disclose wherein the modified web page data is binded to the web page core data in the browser.
	Donaldson teaches wherein modified web page data is binded to web page core data in a browser (If the content logic receives updated content from the web server, the content logic may transition from the stale cached content that is currently displayed in the browser, to the fresh updated content, column 2 lines 57-60; If the user selects to load the updated content associated with web page 122, web browser 112 may transition from the cached copy of the web page to the new content, column 4 lines 44-46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a browser to update content of a web page in the system/method of Lakritz-Jakatdar-Compain-Kazerani as suggested by Donaldson in order to transition a web page displayed by the browser to include new content. One would be motivated to combine these teachings because the browser performing this transition would then only require the changed content, rather than an entirely new web page, to be transmitted over a network to the browser’s device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451